In related proceedings pursuant to Family Court Act articles 6 and 8, the father appeals from an order of the Family Court, Suffolk County (Luft, J.), dated March 30, 2009, which, after a hearing, inter alia, denied his petition for custody of the parties’ child, granted the mother’s cross petition for custody, and dismissed his family offense petition. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 *1213[1967]), in which she moves to be relieved of the assignment to prosecute this appeal.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the father’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Thus, counsel’s application for leave to withdraw is granted (id.; Matter of Diplan v Diplan, 37 AD3d 828 [2007]; Matter of Pressley v McGainey, 34 AD3d 684 [2006]). Dillon, J.P., Miller, Eng and Chambers, JJ., concur.